EXHIBIT 10.25


THE ISSUANCE OF THE SECURITIES EVIDENCED HEREBY HAS NOT BEEN REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION UNDER THE U.S. SECURITIES ACT
OF 1933, AS AMENDED (THE "ACT"), OR THE SECURITIES COMMISSION OF ANY STATE UNDER
ANY STATE SECURITIES LAW.  THE SECURITIES WERE ISSUED PURSUANT TO A SAFE HARBOR
FROM REGISTRATION UNDER REGULATION S ("REGULATION S") PROMULGATED UNDER THE
ACT.  THE SECURITIES MAY NOT BE OFFERED, SOLD, OR OTHERWISE TRANSFERRED UNLESS
SUCH OFFERS, SALES, AND TRANSFERS ARE REGISTERED UNDER THE ACT AND APPLICABLE
STATE SECURITIES LAWS, ARE MADE PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THOSE LAWS, OR ARE MADE IN ACCORDANCE WITH
REGULATION S PROMULGATED UNDER THE ACT.  FURTHERMORE, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES  MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
ACT.
 

$5,250,000     Bothell, Washington     January 11, 2008     (as amended October
20, 2008,     December 16, 2009,     November 16, 2010     and August 10, 2011)
     

                                                                                                    
BIOLIFE SOLUTIONS, INC.


SECURED MULTI-DRAW TERM LOAN NOTE


BioLife Solutions, Inc., a Delaware corporation (the “Maker”), for value
received, hereby promises to pay to Thomas Girschweiler (the “Holder”), the
principal amount of Five Million Two Hundred and Fifty Thousand Dollars
($5,250,000) or such lesser amount as shall equal the aggregate amount of the
unpaid Refinanced Amount and the principal amounts of Advances and Additional
Advances made to the Company by the Holder (collectively, “Advances”) under, and
as defined in, the Secured Multi-Draw Term Loan Facility Agreement (as defined
below), together with interest on the unpaid amount thereof from the date hereof
until paid in accordance with the terms hereof.


1. 
Secured Multi-Draw Term Loan Note (“Note”).



1.1 Interest Rate. The rate of interest hereunder (“Interest Rate”) shall equal
seven percent (7%) per annum and shall be computed on the basis of a 365 day
year for the actual number of days elapsed; provided that in no event shall the
interest rate be less than the minimum rate of interest required in order to
avoid the imputation of interest for federal income tax purposes.


 
 

--------------------------------------------------------------------------------

 
 
1.2 Payment. Subject to the provisions of Section 2 hereof regarding the payment
of this note upon the occurrence of an Acquisition (as defined therein)  the
Advances plus all accrued interest thereon shall become due and payable in one
lump sum on the earlier of (a) January 11, 2013 (the “Due Date”) or (b) an Event
of Default (as defined below).  The Maker may at any time prepay in whole or in
part the principal and interest accrued under this Note.  Any payment will be
applied first to the payment of any and all accrued and unpaid interest through
the payment date and second to the payment of principal remaining due
hereunder.  Payment shall be made at the offices or residence of the Holder, or
at such other place as the Holder shall have designated to the Maker in writing,
in lawful money of the United States of America.


1.3 Secured Multi-Draw Term Loan Facility Agreement.  This Note is one of the
Secured Multi-Draw Term Notes issued pursuant to a Secured Multi-Draw Term Loan
Facility Agreement, dated as of the 11th day of January, 2008 and as amended as
of the 20th day of October, 2008, the 16th day of December, 2009, the 16th day
of November, 2010 and the 10th
 day of August, 2011, by and between Maker, Holder and Walter Villiger (the
“Agreement”) and is subject and entitled to the terms, conditions, covenants,
protections, benefits and agreements contained therein and the Security
Agreement referenced to therein.  Reference is hereby made to the Agreement for
a statement of all of the terms and conditions under which the Advances
evidenced hereby have been made or are to be made and are to be repaid.  Any
capitalized terms not otherwise defined herein shall have the meaning ascribed
to such terms in the Agreement.
 
2               Acquisition.   In the event the Maker is to be acquired, whether
by means of a merger, sale of all or substantially all of the assets of the
Maker, sale of securities representing more than fifty percent (50%) of the
equity interests in Maker, or otherwise, prior to the Due Date (an
“Acquisition”), then the Issue Price plus all accrued but previously unpaid
interest thereon shall become due and payable in one lump sum immediately upon
the closing of such Acquisition.


3.              Events of Default.  The Advances and accrued interest on this
Note shall, at the option of the Holder, become due and payable, subject to
applicable law, upon the happening of any one of the following specified events:


(a) a decree or order of a court having jurisdiction is entered adjudging the
Maker a bankrupt or insolvent, or issuing sequestration or process of execution
against, or against any substantial part of, the property of the Maker, or
appointing a receiver of the Maker or any substantial part of its property, or
ordering the winding-up or liquidation of its affairs, unless the Maker actively
and diligently contests in good faith such decree or order and has such decree
or order stayed on or before 60 days after the issue of such decree or order by
a court;


(b) an order is made or a resolution is passed for the winding-up or liquidation
of the Maker, or the Maker institutes proceedings to be adjudicated a bankrupt
or insolvent, or consents to the institution of bankruptcy or insolvency
proceedings against it, or consents to the filing of any such petition or to the
appointment of a receiver of the Maker or any substantial part of its property,
or makes a general assignment for the benefit of creditors, or admits in writing
its inability to pay its debts generally as they become due, or takes corporate
action in furtherance of any of the aforesaid purposes;


 
2

--------------------------------------------------------------------------------

 
 
(c) the Maker defaults in observing or performing any material covenant or
condition of this Note or the Secured Multi-Draw Term Loan Facility Agreement on
its part to be observed or performed, and such default continues for a period of
fifteen (15) days after notice in writing has been given to the Maker by the
Holder specifying such default and requiring the Maker to rectify the same;


(d) an encumbrancer takes possession of all or substantially all of the property
of the Maker, or any process of execution is levied or enforced upon or against
all or substantially all of the property of the Maker and remains unsatisfied
for such period as would permit any such property to be sold thereunder, unless
the Maker actively and diligently contests in good faith such process, but in
that event the Maker shall, if the Holder so requires, give security which, in
the discretion of the holder, is sufficient to pay in full the amount thereby
claimed in case the claim is held to be valid.


4.              Intentionally Omitted.


5.              Miscellaneous.


5.1 Transfer of Note.  This Note shall not be transferable or assignable in any
manner and no interest shall be pledged or otherwise encumbered by the Holder
without the consent of the Maker, which consent shall not be unreasonably
withheld.


5.2 Titles and Subtitles.  The titles and subtitles used in this Note are for
convenience only and are not to be considered in construing or interpreting this
Note.


5.3 Attorneys’ Fees.  If any action at law or in equity is necessary to enforce
or interpret the terms of this Note, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and disbursements in addition to any other
relief to which such party may be entitled.


5.4 Amendments and Waivers.  This Note may be amended and the observance of any
other term of this Note may be waived (either generally or in a particular
instance and either retroactively or prospectively), with the written consent of
the Maker and the Holder.  The Maker waives presentment, demand for performance,
notice of nonperformance, protest, notice of protest, and notice of
dishonor.  No delay on the part of the Holder in exercising any right hereunder
shall operate as a waiver of such right under this Note.


5.5 Severability.  If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.
 
 
3

--------------------------------------------------------------------------------

 


5.6 Governing Law.  This Note shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to its
conflicts of laws principles.


5.7 Counterparts. This Note may be executed in several counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
Executed as of the date first written above.
 

  MAKER:     BIOLIFE SOLUTIONS, INC.     a Delaware corporation          
 
By:
/S/ MICHAEL RICE     Title: CEO, President      Name: Michael Rice      Address:
3303 Monte Villa Parkway       Suite 310       Bothell, WA 98021            
HOLDER:               /S/ THOMAS GIRSCHWEILER         Thomas Girschweiler  

 
 
4
 